UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1750


CHONG SU YI,

                      Plaintiff – Appellant,

          v.

CONGRESS OF UNITED STATES OF AMERICA,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:16-cv-00819-TDC)


Submitted:   January 17, 2017             Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se. Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chong Su Yi appeals the district court’s orders dismissing

his complaint under 28 U.S.C. § 1915(e)(2) (2012) and denying

his motion for reconsideration.              We have reviewed the record and

find no reversible error.             Accordingly, we modify the district

court’s    dismissal     to    show   that    it   is    without     prejudice    and

affirm as modified for the reasons stated by the district court.

Yi v. Congress, No. 8:16-cv-00819-TDC (D. Md. Apr. 22 & May 31,

2016); see also Nagy v. FMC Butner, 376 F.3d 252, 258 (4th Cir.

2004).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented        in   the   materials

before    this   court   and    argument     would      not   aid    the   decisional

process.



                                                              AFFIRMED AS MODIFIED




                                         2